Wright, O. J.
The court below, erred in excluding .the evidence offered by plaintiff. The ground of the ml*376iug appears to have been, tbat tbe plaintiff should, have annexed a German, and not an English, copy of the contract sued on, to his petition. This was not necessary. The pleadings in our courts should be in, the English language; and in declaring upon a contract written in German, it is not necessary to attach a copy in such foreign language. Of course, it would be the duty of the plaintiff to show that the copy was substantially correct as a translation. Lambert v. Blackman, 1 Blackf., 57.
But a still further objection to the ruling of the court is, that defendant does not, by his answer, deny the execution or making of the contract declared upon. To exclude that offered, therefore, he should show that there was a substantial variance between it and the copy annexed. He could not, at that stage of the cause, object that a German copy was not attached, for he had failed to deny the charge that the contract, a copy of which was annexed, and which was the basis of the action, had been made. The making of such contract not being denied, it was not incumbent upon plaintiff to prove the same, but he might appropriately have confined his evidence to proof of his compliance therewith.
Judgment reversed.